DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 have been amended changing the scope and contents of the claim. 
Claim 21 has been newly added.
Applicant’s amendment filed August 5, 2022 overcomes the following objection/rejection(s) from the last Office Action of May 16, 2022:
Rejections to the claims under 35 USC § 101
Rejections to the claims under 35 USC § 112

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 13 objected to because of the following informalities:  
Claim 13, line 4 reads “corresponds to to” and should read “corresponds to”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 9-10, 12, 15-18 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2006/119340 (hereinafter WO ’340).
Regarding independent claim 1, WO ‘340 discloses a computer-implemented method for providing a prediction of a medical target variable (paragraph 0015, “The present invention is a system for receiving information regarding a tumor in a patient, which includes an expert system for diagnosing disease, predicting outcome, suggesting further testing, or suggesting therapy based on the received information and a stored knowledge base.”), the method comprising:
calculating a spread parameter based on medical imaging data of an examination area (paragraph 0034, i.e., calculated characteristics of a contour image below encompasses a spread parameter as claimed),

    PNG
    media_image1.png
    510
    687
    media_image1.png
    Greyscale

the examination area including a plurality of lesions of an anatomical structure (paragraph 0033, “As shown in Figs. 5A and 5B, an isonumeric contour line 54 may be displayed on the anatomical image to indicate where in the anatomy the tumor is located.”; paragraph 0043, a tumor is an anatomical structure wherein a plurality of contours of said tumor is representative of spatial differences of lesions), each of the plurality of lesions being spaced apart from every other lesion among the plurality of lesions (paragraph 0033, “As shown in Figs. 5A and 5B, an isonumeric contour line 54 may be displayed on the anatomical image to indicate where in the anatomy the tumor is located;” the contours specifying the tumor areas would be spaced apart such that the lesions themselves within the patient are spaced apart), and the spread parameter being indicative of a spread of a spatial distribution of the plurality of lesions of the anatomical structure (see paragraph 0043 above wherein calculated contour characteristics include spatial intensities and volumes; paragraph 0034, “calculate contour distances from reference points or center; calculate distances of contours from each other;” paragraph 0036 describes the calculation of the change in the calculated metrics over time (i.e. before a treatment and after) which would show a change (i.e. a spread));
calculating the prediction of the medical target variable based on the spread parameter (paragraph 0054, “Inference engine 120 is used to make predictions regarding therapeutic outcome, and in the diagnostic realm, to provide diagnostic percent likelihood values;” paragraph 0069, “The significant contours inference engine 130 is supported by a rules knowledge base 143 that brings to the clinician's attention any tumor contours or sub-volume contours of particular interest”… “a rule applicable to prostate cancer determines from data in the case study-storage 106 a predicted poor outcome based on change in peak value and change in volume of the larges elevated sub-volume in a tumor;” the values from the initial examination were stored as noted above in paragraph 0036); and
providing the prediction of the medical target variable (paragraph 0070, “Contours particularly likely or unlikely to contain cancer are automatically displayed by the Significant Contours Inference Engine 130 based on this information.”).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, WO ‘340 further discloses further comprising: 
Obtaining at least one of the spread parameter (paragraph 0034, “calculate contour distances from reference points or center; calculate distances of contours from each other;” paragraph 0036 describes the calculation of the change in the calculated metrics over time (i.e. before a treatment and after) which would show a change (i.e. a spread)) or the prediction of the medical target variable by applying the medical imaging data to a trained machine learning algorithm (paragraph 0032, “As another example, when analyzing changes in isonumeric contours and contour relationships to predict the likelihood of lung cancer complete response to chemotherapy, factors such as tumor histology and tumor grade can be input;” paragraph 0009, “Inference engines for expert systems come in many forms such as a Bayesian network, fuzzy logic, a decision tree, a neural network, or a self-organized map.;” paragraph 0013, “The neural network is based on the competitive and unsupervised learning process. Other types of expert systems are also contemplated.”).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, WO ‘340 further discloses wherein the anatomical structure includes at least one organ (paragraph 0032, “As another example, when analyzing changes in isonumeric contours and contour relationships to predict the likelihood of lung cancer complete response to chemotherapy), and
wherein each lesion, of the plurality of lesions of the anatomical structure, is related to a tumor of the at least one organ (paragraph 0033, “As shown in Figs. 5A and 5B, an isonumeric contour line 54 may be displayed on the anatomical image to indicate where in the anatomy the tumor is located;” Figure 5B images a breast).
Regarding dependent claim 10, the rejection of claim 9 is incorporated herein. Additionally, WO ‘340 further discloses wherein the at least one organ includes a liver, a lung (paragraph 0032, “As another example, when analyzing changes in isonumeric contours and contour relationships to predict the likelihood of lung cancer complete response to chemotherapy, factors such as tumor histology and tumor grade can be input.”), a brain (paragraph 0081, “By creating isonumeric contours of brain or specific areas within the brain”) and a kidney.
Regarding dependent claim 12, the rejection of claim 1 is incorporated herein. Additionally, WO ‘340 further discloses target variable includes a survival estimation (paragraph 0054, “Inference engine 120 is used to make predictions regarding therapeutic outcome, and in the diagnostic realm, to provide diagnostic percent likelihood values. Outcomes can include end-therapy isonumeric contour profile, end-therapy complete radiographic tumor resolution, two-year disease free survival, or any other radiographic or clinical endpoint.”), a therapy response estimation (paragraph 0032, “As another example, when analyzing changes in isonumeric contours and contour relationships to predict the likelihood of lung cancer complete response to chemotherapy”) or a therapy recommendation (paragraph 0064, “Inference engine 127 can make recommendations regarding chemotherapy, radiation therapy, other cancer therapies, or interventions that can modify the effects of cancer therapy, such as the addition of a radiosensitizer or the transfusion of blood.”)
Regarding independent claim 15, the references and analysis of claim 1 apply directly. Additionally, WO ‘340 further discloses a data processing system for providing a prediction of a medical target variable (paragraph 0015, “The present invention is a system for receiving information regarding a tumor in a patient, which includes an expert system for diagnosing disease, predicting outcome, suggesting further testing, or suggesting therapy based on the received information and a stored knowledge base.”)
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, WO ‘340 further discloses comprising at least one processor (paragraph 0028, “Referring particularly to Fig. 1, the computer workstation includes a processor 20 which executes program instructions stored in a memory 22 that forms part of a storage system 23”)
Regarding dependent claim 17, the rejection of claim 1 is incorporated herein. Additionally, WO ‘340 further discloses a non-transitory computer-readable medium storing program element that, when executed by a data processing system, cause the data processing system to carry out the method of claim 1 (see claim 1; paragraph 0019, “Fig. 2 is a flow chart of the software executed by the workstation of Fig. 1 to practice the present invention”).
Regarding dependent claim 18, the rejection of claim 1 is incorporated herein. Additionally, WO ‘340 further discloses a non-transitory computer-readable medium storing program element that, when executed by a data processing system, cause the data processing system to perform the method of claim 2 (see claim 2; paragraph 0019, “Fig. 2 is a flow chart of the software executed by the workstation of Fig. 1 to practice the present invention”).
Regarding dependent claim 21, the rejection of claim 1 is incorporated herein. Additionally, WO ‘340 further discloses wherein the spread is between at least two different lesions among the plurality of lesions (paragraph 0033, “As shown in Figs. 5A and 5B, an isonumeric contour line 54 may be displayed on the anatomical image to indicate where in the anatomy the tumor is located;” paragraph 0034, “calculate contour distances from reference points or center; calculate distances of contours from each other;”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 5, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘340  as applied to claims 1 and 2 respectively above, and further in view of KATZMANN, ALEXANDER et al. "Predicting Lesion Growth and Patient Survival in Colorectal Cancer Patients using Deep Neural Networks" 1st Conference on Medical Imaging with Deep Learning (MIDL 2018), 11 April 2018 (hereinafter Katzmann).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, WO ‘340 fails to explicitly disclose wherein the trained machine learning algorithm is trained by performing a first training and a second training, the first training including training a first machine learning algorithm to calculate the spread parameter based on at least a first part of a plurality of training datasets, and the second training including training the first machine learning algorithm to calculate the prediction of the medical target variable based on the second part of the plurality of training data sets.
However, Katzmann further discloses wherein the trained machine learning algorithm (abstract, “We thus propose a novel deep learning based system using deep convolutional sparse autoencoders”) is trained by performing a first training and a second training, the first training including training a first machine learning algorithm to calculate the spread parameter based on at least a first part of a plurality of training datasets datasets (page 6, “417 samples were available for tumor growth prediction;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place), and the second training including training the first machine learning algorithm to calculate the prediction of the medical target variable based on the second part of the plurality of training data sets variable  (page 6, “respectively 302 samples for one-year survival;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Katzmann in order to estimate lesion growth for liver lesions based on CT tumor images (abstract).
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, Katzmann further discloses wherein the trained machine learning algorithm is trained based on multi-task learning (page 6, “Features are extracted independently from both timepoints and get combined as inputs to the sparse representation+ layer” Table 4/Table 5, ), the multi-task learning including first training and the second training as related tasks (page 6, “We analyzed various classifier architectures with alternating numbers of layers and neurons but found one layer with 8 neurons followed by an output layer of 2 neurons with one-hot-encoding to be adequate. This architecture introduces only 218 parameters and, as shown in sec. 4. prove feasible for our scenario to provide sufficient classification and generalization performance.”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses wherein
the anatomical structure includes a lymphatic system (page 9, “Radiomics was shown to be beneficial for tasks like lung or head and neck cancer assessment prediction of lymph node metastases;” lymph nodes are part of the lymphatic system); and 
the plurality of lesions is a plurality of enlarged lymph nodes of the lymphatic system (page 9, “Radiomics was shown to be beneficial for tasks like lung or head and neck cancer assessment prediction of lymph node metastases;” enlarged lymph nodes can be read as cancerous lymph nodes).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Katzmann further discloses wherein 
the anatomical structure is a liver (page 2, “We present a novel approach for CT liver lesion assessment”);
each of the plurality of lesions corresponds to a tumor of the liver (page 2, “We present a novel approach for CT liver lesion assessment”); and 
the medical target variable is a survival estimation (section 2.1 “target variables;” “One--year--survival labels are extracted from the clinical data set relatively to the lesion's scan date”).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, WO ‘340 further discloses a computer-implemented method for providing a trained machine learning algorithm (abstract, “The workstation processes the imported images to produce isonumeric images of the tumor that can be analyzed by an expert system that provides diagnostic and outcome information as well as suggestions for further testing and therapy.;” paragraph 0013, “The neural network is based on the competitive and unsupervised learning process. Other types of expert systems are also contemplated.”), the method comprising:
the examination area including a plurality of lesions of an anatomical structure, wherein each lesion of the plurality of lesions of the anatomical structure is spaced apart from any other lesion of the plurality of lesions of the anatomical structure, a respective label spread parameter, the respective label spread parameter being indicative of a spread of a spatial distribution of the plurality of lesions of the anatomical structure, a respective label of a medical target variable (see claim 1);
WO ‘340 fails to explicitly disclose as further recited, however Katzmann further discloses receiving a plurality of training datasets, each respective training dataset of the plurality of training datasets comprising respective training medical imaging data of an ex- amination area (page 6, “The training for the final classifier actually employs two architectures. one for the autoencoder pretraining, and one for the final classifier. The autoencoder's general network design requires an input of one lesion at two timepoints.”), 
training a machine learning algorithm based on the plurality of training datasets to obtain a trained machine learning algorithm (page 6, “417 samples were available for tumor growth prediction”), the training including performing a first training and a second training, the first training including training the machine learning algorithm to calculate a first spread parameter based on at least a first part of the plurality of training data sets, (abstract, “estimating future lesion growth;” page 6, “417 samples were available for tumor growth prediction;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place) and the second training includes training the machine learning algorithm for calculating a prediction of a first medical target variable based on at least a second part of the plurality of training datasets (abstract, “we show that our system can be used for one-year survival prediction in CRC patients;” page 6, “respectively 302 samples for one-year survival;” these samples are used for training, which the neural network is then used to evaluate actual tumors (outside of the training stage) thus, the spread parameter is based on the training data sets since those formed the neural network in the first place) 
and providing the trained machine learning algorithm (abstract, “We thus propose a novel deep learning-based system using deep convolutional sparse autoencoders;”).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘340 in view of Katzmann as applied to claim 3 above, and further in view of a machine translation of CN 101061483 (hereinafter CN ‘483).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. WO ‘340 and Katzmann in the combination as a whole fail to explicitly disclose discloses wherein the performing the second training performs the second training subsequent to the first training
However, CN ‘483 discloses wherein the performing the second training performs the second training subsequent to the first training (paragraph 0035, “Picture 4 is presenting a flow chart example of training sub process 400 and query sub process 410.” … “For example, first server 104 new cases i.e. training, then the second model training, and the like. all training or new case, server 104 can be received in the transmission from the hospital 108a and 108b, then according to any subsequent received transmission training”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of CN ‘483 in order to perform automated diagnostic decision support in the imaging of lesions (abstract).

Claims 6-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘340 as applied to claims 1 and 2 above, and further in view of Swanson, Kristin R., et al. “Virtual and Real Brain Tumors: Using Mathematical Modeling to Quantify Glioma Growth and Invasion.” Journal of the Neurological Sciences, vol. 216, no. 1, 2003, pp. 1–10., https://doi.org/10.1016/j.jns.2003.06.001. (hereinafter Swanson).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. WO ‘340 in the combination discloses wherein the spread is a first spread of the spatial distribution (paragraph 0034, “calculate contour distances from reference points or center; calculate distances of contours from each other”). WO ‘340 fails to explicitly disclose as further recited. 
However, Swanson discloses wherein the calculating the spread parameter includes
Determining the first spread (Figure 2, “Cell migration was allowed to occur in a truly three dimensional solid representation of the brain;” cell migration in 3D (i.e. 3 different directions) is read as quantifying the spread in three separate directions; Figure 2; sagittal plane being one of the directions the spread was quantified in), 
determining a second spread of the spatial distribution with respect to a second direction (Figure 2; coronal plane being one of the directions the spread was quantified in), the second direction being orthogonal to the first direction (Figure 2; sagittal and coronal planes are orthogonal), 
determining a third spread of the spatial distribution with respect to a third direction (Figure 2; horizontal planes being one of the directions the spread was quantified in), the third direction being orthogonal to the first direction and the second direction (Figure 2; coronal and horizontal planes are orthogonal), and 
calculating the spread parameter based on the first spread, the second spread and the third spread (Figure 2; the overall spread is shown in the images associated through all three directions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Swanson in order to develop a mathematical model to analyze biological problems allowing for a better understanding of a biological process.
Regarding dependent claim 7, the rejection of claim 6 is incorporated herein. Additionally, Swanson further discloses wherein the calculating the spread parameter calculates the spread parameter based on a mean of the first spread, the second spread and the third spread (Figure 2, “3 cm in average diameter;” average diameter is read as a generalized mean).
Regarding dependent claim 8, the rejection of claim 6 is incorporated herein. Additionally, Swanson further discloses further comprising:
Determining a first diameter of the anatomical structure with respect to the first direction (Figure 2; sagittal plane; Figure 2, “3 cm in average diameter;” in order to find an average diameter of the three, one must inherently know all other three diameters), 
a second diameter of the anatomical structure with respect to the second direction (Figure 2; coronal plane), and 
a third diameter of the anatomical structure with respect to the third direction (Figure 2; horizontal planes; Figure 2, “3 cm in average diameter;” in order to find an average diameter of the three, one must inherently know all other three diameters), 
wherein the calculating the spread parameter calculates the spread parameter based on a first ratio of the first spread to the first diameter, a second ratio of the second spread to the second diameter, and a third ratio of the third spread determined to the third diameter (Figure 2, “3 cm in average diameter;” finding the average of the diameter between the tumor at diagnosis, and the tumor at death determines the overall ratio of the spread based on the three diameters, taken at the different time points)
Regarding dependent claim 19, the rejection of claim 2 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly
Regarding dependent claim 20, the rejection of claim 19 is incorporated herein. Additionally, the references and analysis of claim 7 apply directly. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668